PER CURIAM.
This action was commenced against the Board of Regents of the University of Idaho to recover a balance for money advanced and material furnished in the construction of a building to be used by the university. Judgment was obtained for the sum of $6,506.35, and the State Board of Education and the Board of Regents of the University of Idaho, as successor to the old Board of Regents, prosecuted this appeal.
There is no merit in the contention that the district court was without jurisdiction and that the only jurisdiction to hear this case was in the supreme court. This court held to the contrary in Moscow Hardware Co. v. Regents, 19 Ida. 420, 113 Pac. 731, and First Nat. Bank v. Regents, 19 Ida. 440, 113 Pac. 735. The doctrine there announced is sound and consonant with the provisions of the constitution and statute, and is affirmed in so far as it applies to the Board of Regents of the State University.
It is unnecessary for us to deal with the question presented by appellant as to the right to maintain such an action against the State Board of Education, which is also made the Board of Regents of the University, for the reason that this action arose before the adoption of the act of March 6, 1913, which created the Board of Education, which is also the Board of Regents of the University of Idaho. The statute makes this board the successor to the old Board of Regents, and whether or. not an action can be maintained against this board, they have the power and authority to defend an action previously instituted for a pre-existing obligation.
There is no merit in the contention that the court erred in refusing to require the plaintiff to elect between two al*19leged remedies. The remedies sought by the plaintiff are not inconsistent remedies. There was no error in the ruling of the court refusing to require an election.
We discover no error in this ease prejudicial to the rights of the appellant or that would call for a reversal of the judgment.
Considerable argument has been made by appellant in this case as to the manner of collection of the judgment herein in the event it should be affirmed. That is not a question which confronts us on this appeal. It is clear, however, that no execution can issue in the case and that this judgment is merely an adjudication and judicial determination of the amount justly due from the appellant to the respondent. If the board does not pay the judgment or is not supplied with funds out of which to pay the same, respondent will have to go before the legislature and seek its relief through that channel. This is a mere suggestion, however, and is in no way essential to the determination of this case.
The judgment is therefore affirmed, with costs in favor of respondent. - •